 Case 5:20-cv-01980-SVW-SHK Document 26 Filed 12/10/20 Page 1 of 1 Page ID #:256

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA                                       JS-6
                                     CIVIL MINUTES - GENERAL
 Case No.       5:20-cv-01980-SVW                                            Date      December 10, 2020
 Title          Excel Packaging Systems, Inc., v. Truline Packaging and George Youssefian



 Present: The                STEPHEN V. WILSON, UNITED STATES DISTRICT JUDGE
 Honorable
                    Paul M. Cruz                                                 N/A
                    Deputy Clerk                                    Court Reporter / Recorder
 Proceedings:             IN CHAMBERS ORDER GRANTING [11] MOTION TO REMAND

        Before the Court is Plaintiff’s motion to remand this case to San Bernardino County Superior
Court. Dkt. 11. Defendants oppose Plaintiff’s motion, arguing that Plaintiff’s claims of unfair
competition and injunctive relief arise under, and are preempted by, federal law. Dkt. 14 at 4. Although
Plaintiff dropped all of its federal claims, Defendants suggest that Plaintiff is cloaking its copyright
infringement claim as state law claims. Id. Defendants point to Plaintiff’s use of the word “copyrights”
in two paragraphs of the First Amended Complaint (“FAC”), see Dkt. 15 at ¶¶ 37, 40, and other
allegations in the complaint about Defendants accessing and copying Plaintiff’s website and catalog.

        The Court rejects Defendants’ arguments. First, no federal question jurisdiction exists because
Plaintiff removed all federal claims and only asserts state law claims in its FAC. See generally Dkt. 15.
Plaintiff expressly acknowledges that it cannot plead a federal copyright claim because it does not own,
and is not in the process of registering, a federal copyright. See Fourth Estate Pub. Benefit Corp. v.
Wall-Street.com, LLC, 139 S. Ct. 881, 892 (2019); see also Reply at 7 (“Plaintiff cannot meet the
pleading requirements for copyright infringement.”). Although Plaintiff uses the word “copyrights” in
the FAC, Plaintiff states it did so inadvertently and will strike those words from the FAC. Id. at 5.

        Second, to the extent Defendants argue that Plaintiff’s state law claims are preempted by federal
copyright law, that is not a proper basis to oppose a motion to remand. If Plaintiff’s claims are in fact
preempted by federal law––a finding that this Court need not and does not make––then the appropriate
remedy in light of Plaintiff’s inability to plead a federal copyright claim is dismissal, not remand. This
Court, however, cannot dismiss a claim without first ensuring it has jurisdiction over the matter. See
Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94-95 (1998) (“The requirement that jurisdiction be
established as a threshold matter springs from the nature and limits of the judicial power of the United
States and is inflexible and without exception.”). As noted above, no federal question jurisdiction
exists. Moreover, no diversity jurisdiction exists because all parties are residents of California, FAC at
¶¶ 1–3, and this Court declines to exercise supplemental jurisdiction because the case is at an early stage
and no federal claims exist, see 28 U.S.C. § 1367(c).

      Accordingly, Plaintiff’s motion is GRANTED and the case is remanded to San Bernardino
County Superior Court.
                                                                                              :
                                                          Initials of Preparer              PMC
CV-90 (10/08)                             CIVIL MINUTES - GENERAL                                   Page 1 of 1
